DETAILED ACTION
This Office Action is in response to Applicant’s application 17/192,280 filed on March 4, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on March 4, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on March 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose a method for forming an integrated circuit (IC), comprising: forming a first ring-shaped isolation structure in a first region of a semiconductor substrate; forming a second ring-shaped isolation structure in a second region of the semiconductor substrate different than the first region; forming a first gate dielectric layer over the first and second regions of the semiconductor substrate; removing a first portion of the first gate dielectric layer that is over the first region of the semiconductor substrate, thereby leaving a second portion of the first gate dielectric layer in place over the second region of the semiconductor substrate; forming a second gate dielectric layer over the first region of the semiconductor substrate and the second portion of the first gate dielectric layer; forming a conductive layer over the second gate dielectric layer; and patterning the conductive layer, the second portion of the first gate dielectric layer, and the second gate dielectric layer, thereby forming a first dummy gate stack over the first region of the semiconductor substrate and a second dummy gate stack over the second region of the semiconductor substrate.
Regarding claim 10, the prior art fails to disclose a method for forming an integrated circuit (IC), comprising: forming a first ring-shaped isolation structure in a first region of a semiconductor substrate; forming a second ring-shaped isolation structure in a second region of the semiconductor substrate different than the first region, wherein the first ring-shaped isolation structure is spaced from the second ring-shaped isolation structure; forming a ring-shaped well in the semiconductor substrate and laterally surrounding the first ring-shaped isolation structure; forming a first dummy gate stack in the first region of the semiconductor substrate and a second dummy gate stack over the second region of the semiconductor substrate; replacing a dummy gate of the first dummy gate stack with a conductive material, thereby forming a conductive dummy gate over a dummy gate dielectric structure of the first dummy gate stack; and performing a silicide process on a dummy gate of the second dummy gate stack, thereby forming a fully silicided (FUSI) dummy gate over a dummy gate dielectric structure of the second dummy gate stack.
Regarding claim 18, the prior art fails to disclose a method for forming an integrated circuit (IC), comprising: forming a first ring-shaped isolation structure in a semiconductor substrate; forming a second ring-shaped isolation structure in the semiconductor substrate and spaced from the first ring-shaped isolation structure; forming a ring-shaped well in the semiconductor substrate and laterally surrounding the first ring-shaped isolation structure; forming a gate dielectric layer over the semiconductor substrate and covering both the first ring-shaped isolation structure and the second ring-shaped isolation structure; forming a conductive layer over the gate dielectric layer; and patterning the conductive layer and the gate dielectric layer, thereby forming a first device gate electrode and a first device gate dielectric structure within an inner perimeter of the first ring-shaped isolation structure, a second device gate electrode and a second device gate dielectric structure within an inner perimeter of the second ring-shaped isolation structure, a first dummy gate stack laterally between the first ring-shaped isolation structure and the second ring-shaped isolation structure, and a second dummy gate stack laterally between the first ring-shaped isolation structure and the second ring-shaped isolation structure.
Claims 2-9, 11-17 and 19-20 depend directly or indirectly on claims 1, 10 or 18 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893